Case: 20-50484     Document: 00515763995         Page: 1     Date Filed: 03/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                               _____________                             Fifth Circuit

                                                                       FILED
                                No. 20-50484                       March 3, 2021
                            consolidated with
                                                                  Lyle W. Cayce
                                No. 20-50487                           Clerk
                              _____________


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Irvin Lewis Dukes,

                                                         Defendant—Appellant.


                  Appeals from the United States District Court
                       for the Western District of Texas
                            USDC No. 1:19-CR-59-1
                            USDC No. 1:19-CR-44-1


   Before Higginbotham, Costa, and Oldham, Circuit Judges.
   Per Curiam:*
          Irvin Dukes was on supervised release for a federal drug crime. After
   Dukes tested positive for using methamphetamine, he agreed to modify the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50484      Document: 00515763995         Page: 2    Date Filed: 03/03/2021




                                    No. 20-50484
                                  c/w No. 20-50487




   conditions of his release to allow a search of his residence if the probation
   officer had reasonable suspicion to believe that Dukes had violated a
   condition of supervision and that the area to be searched contained evidence
   of that violation. Subsequent events led the officer to believe there was drug
   activity at Dukes’s home, so she searched it. Among other things, two guns
   were discovered during the search. That led to both a new federal case
   against Dukes, for being a felon in possession of a firearm, and the revocation
   of his supervised release for committing a new offense. On appeal, Dukes
   argues that discovery of the guns should have been suppressed because: (1)
   he did not voluntarily consent to the search condition and waive his right to
   the hearing that would otherwise be required to modify the conditions of
   release, and (2) even if the condition is valid, the probation officer did not
   have reasonable suspicion for a search because the evidence was stale.
          We first conclude that Dukes’s appeal of his supervised release
   revocation is moot. Dukes has been released from custody and is no longer
   subject to a term of supervision on the earlier drug offense. Unlike an appeal
   from an underlying conviction which is not moot after release because of
   collateral consequences it may have in the future, the appeal of a supervised
   release revocation becomes moot when the defendant is no longer facing any
   punishment from that revocation. See United States v. Clark, 193 F.3d 845,
   847–48 (5th Cir. 1999) (per curiam). As a result, we will dismiss the appeal
   of the revocation ruling.
          Because the new felon-in-possession conviction carries collateral
   consequences, we do have jurisdiction to consider the suppression ruling in
   the context of that case. “Before modifying the conditions of probation or
   supervised release, the court must hold a hearing, at which the person has the
   right to counsel and an opportunity to make a statement and present any




                                         2
Case: 20-50484      Document: 00515763995         Page: 3    Date Filed: 03/03/2021




                                    No. 20-50484
                                  c/w No. 20-50487




   information in mitigation.” Fed. R. Crim. P. 32.1(c)(1). These rights can
   be waived. Fed. R. Crim. P. 32.1(c)(2)(A). “[A] waiver of the rights
   provided by Rule 32.1 is effective where it is knowing and voluntary” based
   on the totality of the circumstances. United States v. Hodges, 460 F.3d 646,
   653 (5th Cir. 2006).
          Although Dukes argues that his probation officer threatened to take
   away his children, the district court credited the officer’s testimony that she
   instead said she would notify CPS and the court if she observed evidence of
   drug abuse. A reasonable person would not perceive this statement as a
   threat. See Florida v. Bostick, 501 U.S. 429, 436 (1991). Furthermore, the
   probation officer’s statement that she would conduct regular walk-throughs
   of Dukes’s residence was not a claim of authority to search as she explained
   that reasonable suspicion was required for a search. Dukes has not shown
   that his consent to the waiver of hearing and to the modification of his
   conditions of supervised release was the result of intimidation, coercion, or
   deception or that it was otherwise unknowing or involuntary. See Hodges, 460
   F.3d at 653.
          With regard to the staleness of the evidence, a fairly long period of
   time did not elapse between the discovery of the evidence supporting
   reasonable suspicion and the search, as the search occurred three weeks after
   the probation officer determined that reasonable suspicion of ongoing drug
   use existed. We have upheld warrants based on evidence significantly older
   than the evidence in this case. See United States v. Allen, 625 F.3d 830, 842
   (5th Cir. 2010) (holding that warrant based on 18-month-old information was
   not stale); United States v. Robinson, 741 F.3d 588, 596–97 (5th Cir. 2014)
   (holding that warrant based on 24-month-old information was not stale).




                                         3
Case: 20-50484     Document: 00515763995         Page: 4     Date Filed: 03/03/2021




                                    No. 20-50484
                                  c/w No. 20-50487




   Dukes has not shown that the evidence supporting reasonable suspicion was
   stale. See United States v. Craig, 861 F.2d 818, 822–23 (5th Cir. 1988).
          The district court’s judgment of conviction is AFFIRMED; the
   appeal from the revocation judgment is DISMISSED as moot.




                                         4